UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 22, 2015 HYDROGEN FUTURE CORPORATION (ExactName of Registrant as Specified in Charter) Nevada 000-55153 20-5277531 (State of Other Jurisdiction (Commission File (IRS Employer of Incorporation) Number) Identification No.) 2525 Robinhood Street, Suite 1100 Houston, TX (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(281) 436-6036 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-k filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act oSoliciting material pursuant to Rule 14a-12 under the Exchange Act oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 4.01 Changes in Registrants Certifying Accountant. Hydrogen Future Corporation has appointed John Scrudato, CPA as its auditor for the year ending September 30, 2015. Mr. Scrudato offices in Califon, NJ. Mr. Scrudato replaces Thomas Bravos, CPA, who resigned as the Company’s auditor. There were no disagreements between Hydrogen Future Corporation and Mr. Bravos. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hydrogen Future Corporation Date: May 11, 2015 By: /s/Frank Neukomm Frank Neukomm Chief Executive Officer
